DETAILED ACTION
The amendment filed on February 26, 2021 is acknowledged.  Claims 1-6, 8, and 18 will be considered below.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Giles (US Patent 10,167,630 B2) in view of Barrow (US Patent Publication 2007/0163196 A1), and further in view of Maier et al. (US Patent 6635723 B1).  [Claims 1, 6, and 8] Giles discloses a foam wall structure comprising: frame members (11) comprising: a first member (12); a second member (14) spaced apart from the first member; and connecting members (16) extending between the first member and the second member, wherein the first member, the second member, and the connecting members each comprise a front surface and a rear surface that form a front frame surface and a rear frame surface (Figures 1 and 2); a foam panel (70) attached to the front frame surface, wherein: the foam panel overlies the front frame surface (Figure 3); and the foam panel, the first member, the second member, and the connecting members define a cavity (18) (Figure 11); a foam layer (50) disposed within the cavity and on a surface of the first member, second member, and the connecting members (Column 7, lines 62-67; Column 8; and Column 9, lines 1-30 disclose the layer 50 can be any desirable size within the cavity 18 and that the adhesive layer need not cover the entire layer 50) and adhered to the foam panel .  
Giles discloses the claimed invention as discussed above, but does not disclose a non-foam adhesive or the adhesive being a high solids-containing chemically-curing polymeric structural adhesive.  Barrow discloses a means for connecting an insulation panel (30) to wall support members.  The means for connecting the panel can include adhesive strips of foam or tape, fluid adhesives like glue or caulk, or foam adhesive (paragraphs 0040 and 0041).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the cured structural adhesive of Giles for a non-foam adhesive as suggested and taught by Barrow.  Barrow teaches that foam adhesives and non-foam adhesives are effective in attaching insulation and forming an effective seal around the insulation to increase the insulation rating of the installation (paragraph 0040).  The benefit of using non-foam adhesives is that they do not expand like foam adhesives.  Foam adhesives can expand unevenly depending upon how well they are applied and this may have unwanted consequences.  Using a non-foam adhesive like glue or caulk can provide a more even and predictable adhesion layer for the insulation panel, while still providing a seal around the insulation panel.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability In re-Leshin, 125 USPQ 416.  Substituting one known adhesive means for another yields no unexpected results.  
Giles in view of Barrow discloses the claimed invention as discussed above, but does not disclose the adhesive being a high solids-containing chemically-curing polymeric structural adhesive.  Maier et al. discloses a high solids-containing chemically-curing polymeric adhesive.  The adhesives have a nonvolatile content of at least 90 or 99% (Maier et al. discloses that the adhesives contain low or zero VOCs).  The adhesive can be a one-component polyurethane.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the adhesive of Giles in view of Barrow to be a high solids-containing chemically-curing polymeric structural adhesive as suggested and taught by Maier et al.  The motivation for using the type of high solids-containing adhesive taught by Maier et al. is that it emits little to no volatile organic compounds, which can be harmful to human health.  
[Claim 2] Giles further discloses the foam panel being polyisocyanurate foam or expanded polystyrene foam (Column 3, lines 50-56).  [Claim 3] The foam panel can have a thickness less than 2 inches (Column 4, lines 13-17).  [Claim 4] The foam panel comprises a facer material on the rear face, or on the front face, or on both faces (Column 4, lines 18-32).  The facer material can comprise a glass mat filled with recycled cardpanel and colored with carbon black (Column 4, lines 33-55).  
[Claim 5] Giles discloses the foam layer comprising polyurethane and the gap having a width of at least 1 inch (Figure 3), but does not disclose the density of the foam layer.  In regards to the density of the material used for the foam layer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a foam layer having a density of at least 2.8 lb/ft3 when measured according to ASTM D1622-08, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re-Leshin, 125 USPQ 416.  When selecting a foam layer, one of 
[Claim 18] Giles further discloses the aperture extending the full depth of the foam layer (Figure 3).  

Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive.  Claim 1 has been amended to disclose that the structural adhesive is not a foam.  Giles discloses the structural adhesive being a foam.  However, Barrow teaches that it is known in the art to adhere insulation panels to structural supports using different materials including foams, glues, caulks, and other forms of adhesives.  Substituting the foam adhesive of Giles for a non-foam adhesive as suggested and taught by Barrow would have been a matter of obvious design choice.  Barrow teaches that the different adhesives all serve to secure the insulation panel to the structural supports, while maintaining a seal around the panel to increase the insulation rating of the installation.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220.  The examiner can normally be reached on Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635